Case 1:17-cr-00101-LEK Document 1109-6 Filed 10/26/20 Page 1 of 7   PageID #:
                                  13143




                        EXHIBIT F
Case 1:17-cr-00101-LEK Document 1109-6 Filed 10/26/20 Page 2 of 7   PageID #:
                                  13144
                                                                                1


    1                    IN THE UNITED STATES DISTRICT COURT

    2                         FOR THE DISTRICT OF HAWAII

    3
         UNITED STATES OF AMERICA,           )   CR 17-00101 LEK
    4                                        )
                      Plaintiff,             )   Honolulu, Hawaii
    5                                        )   February 6, 2020
           vs.                               )
    6                                        )   PARTIAL TRANSCRIPT:
         (1) ANTHONY T. WILLIAMS,            )   TESTIMONY OF JULITA ASUNCION
    7                                        )
                      Defendant.             )
    8                                        )

    9
                       PARTIAL TRANSCRIPT OF TRIAL PROCEEDINGS
   10                 BEFORE THE HONORABLE LESLIE E. KOBAYASHI
                             UNITED STATES DISTRICT JUDGE
   11
         APPEARANCES:
   12
         For the Government:           KENNETH M. SORENSON, AUSA
   13                                  GREGG PARIS YATES, AUSA
                                       Office of the United States Attorney
   14                                  300 Ala Moana Boulevard, Suite 6100
                                       Honolulu, Hawaii 96850
   15
         Also Present:                 MEGAN CRAWLEY, FBI Special Agent
   16
         For the Defendant (1)         ANTHONY T. WILLIAMS, Pro Se
   17    Anthony T. Williams:          05963-122
                                       Federal Detention Center Honolulu
   18                                  Inmate Mail/Parcels
                                       P.O. Box 30080
   19                                  Honolulu, Hawaii 96820

   20    Standby Counsel:              LARS ROBERT ISAACSON, ESQ.
                                       547 Halekauwila Street, Suite 102
   21                                  Honolulu, Hawaii 96813

   22    Official Court Reporter:      Debra Read, RDR
                                       United States District Court
   23                                  300 Ala Moana Boulevard
                                       Honolulu, Hawaii 96850
   24
        Proceedings recorded by electronic sound recording; transcript
   25   produced with computer-aided transcription (CAT).




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1109-6 Filed 10/26/20 Page 3 of 7   PageID #:
                                  13145
                                                                                16


    1         Q      Okay.   Or that Ocwen was not servicing your mortgage

    2   any more?

    3         A      Yes, sir.

    4         Q      Is that right?

    5         A      Yes, sir.

    6         Q      Now, if you learned that this MEI mortgage was not

    7   valid and that you still had a valid mortgage with Ocwen that

    8   was being serviced by Ocwen, would you have paid money to MEI

    9   and Anthony Williams?

   10         A      No.

   11         Q      Okay.   You said you believed that Anthony Williams

   12   was a lawyer; is that right?

   13         A      Yes.

   14         Q      Okay.

   15         A      In the beginning.

   16         Q      If you learned that Anthony Williams was not a

   17   lawyer, would you still have paid Anthony Williams and MEI?

   18         A      No.

   19         Q      Now, before you started with MEI, you said that the

   20   status of your mortgage payments to Ocwen was -- was that

   21   current?

   22         A      Yes.

   23         Q      And after you joined MEI, you stopped paying Ocwen,

   24   correct?

   25         A      Yes, sir.




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1109-6 Filed 10/26/20 Page 4 of 7   PageID #:
                                  13146
                                                                                17


    1          Q     Okay.   And why did you stop paying Ocwen?

    2          A     Because our mortgage payment is cheaper than our old

    3   one.

    4          Q     Okay.   Did Anthony Williams or MEI tell you anything

    5   about stopping to pay Ocwen?

    6          A     Can you repeat, sir?

    7          Q     Did Anthony Williams tell you to stop paying Ocwen?

    8          A     Yes.

    9          Q     Okay.   So can you please tell the jury what happened

   10   when you stopped paying Ocwen your monthly mortgage payments?

   11          A     Send me a letter that they gonna foreclose my house.

   12          Q     Okay.   And what did you do in response?

   13          A     Uhm, I went to the office and they said they gonna

   14   to continue follow up our mortgage payment.

   15          Q     You went to which office?

   16          A     Yeah.

   17          Q     To whose office?

   18          A     Anabel office.

   19          Q     Anabel Cabebe?

   20          A     Yes.

   21          Q     Okay.   And so what did Anabel Cabebe tell you?

   22          A     She said that Anthony Williams will follow up --

   23                THE DEFENDANT:     Objection.    That's hearsay.

   24                THE COURT:    All right.    It is hearsay.

   25                MR. YATES:    Correct.    I was actually just having it




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1109-6 Filed 10/26/20 Page 5 of 7   PageID #:
                                  13147
                                                                                20


    1   research or investigate any of the witnesses or matters that

    2   were testified about in the trial.

    3          Please rise for the jury.      We're on our 15-minute recess.

    4   Thank you.

    5                (A recess was taken.)

    6                (Open court out of the presence of the jury.)

    7                THE COURT:    All right.    Let the record reflect the

    8   presence of counsel and Mr. Williams.         That the jury's not

    9   present.    If there's no other matters we need to take up, then

   10   I'm going to have Ms. Elkington get the jury and then you'll be

   11   on cross-examination, Mr. Williams.

   12          All right.    We're in recess.

   13                (A recess was taken.)

   14                (Open court in the presence of the jury.)

   15                THE COURT:    Let the record reflect the ladies and

   16   gentlemen of the jury, the witness is on the stand.            Counsel's

   17   present.

   18          Mr. Williams, your witness.

   19                THE DEFENDANT:     Can I get Government Exhibit 200?

   20                               CROSS-EXAMINATION

   21   BY THE DEFENDANT:

   22         Q      Ms. Asuncion, do you remember the date that this

   23   document was filed?      You read the paper right here?

   24         A      Maybe around 2013.

   25         Q      Say it again?




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1109-6 Filed 10/26/20 Page 6 of 7   PageID #:
                                  13148
                                                                                21


    1         A      2013.

    2         Q      What's the actual month and day?

    3         A      September 10th.

    4         Q      Right.    September 10th, '13?

    5         A      '13.

    6         Q      Okay.    And who's listed on the UCC as a secure party

    7   on No. 3?

    8         A      Me and my husband.

    9         Q      So you and your husband are listed as a secured

   10   party.    Does it state anywhere on that document that MEI is the

   11   secure party creditor?

   12                THE COURT:     Did you want this published?

   13                THE WITNESS:     Yeah --

   14                THE DEFENDANT:     Yes, I need to publish.

   15                THE COURT:     All right.     You may publish.

   16                THE WITNESS:     Can you repeat, sir?

   17         Q      (BY THE DEFENDANT:)        Did you see MEI listed on there

   18   anywhere?

   19         A      Only the conveyance.

   20         Q      Under secure party?

   21         A      No.

   22         Q      And so this is the time that you had signed up for

   23   the MEI program?

   24         A      Yes.

   25         Q      And do you remember that three days after you signed




                              UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1109-6 Filed 10/26/20 Page 7 of 7   PageID #:
                                  13149


    1                        COURT REPORTER'S CERTIFICATE

    2

    3                    I, DEBRA READ, Official Court Reporter, United

    4   States District Court, District of Hawaii, do hereby certify

    5   that pursuant to 28 U.S.C. §753 the foregoing is a complete,

    6   true, and correct transcript of the stenographically reported

    7   proceedings held in the above-entitled matter and that the

    8   transcript page format is in conformance with the regulations

    9   of the Judicial Conference of the United States.

   10
                         DATED at Honolulu, Hawaii, February 22, 2020.
   11

   12

   13                              /s/ Debra Read

   14                              DEBRA READ, CSR CRR RMR RDR

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25




                             UNITED STATES DISTRICT COURT
